Citation Nr: 0731969	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-13 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to death pension benefits as the widow of the 
veteran.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from January 1950 to 
January 1954.  He died in July 2002.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This issue was remanded by the Board in March 2007 and July 
2007.  


FINDINGS OF FACT

1.	The appellant was awarded death pension benefits effective 
in September 2002 and continued until September 2003, until 
terminated on the basis of excess income.  

2.	The appellant did not appeal the termination of death 
pension benefits.  


CONCLUSION OF LAW

The Board inadvertently remanded the issue of entitlement to 
death pension benefits, which were not appealed by the 
veteran.  The Board had no jurisdiction of this issue.  38 
C.F.R. § 20.904 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record shows that the appellant originally 
appealed a denial of death pension benefits.  In June 2004, 
the RO awarded such benefits for the period of time between 
September 2002 and September 2003 on the basis that the 
appellant's countable income was sufficiently offset by 
expenses to allow for payment.  Effective in September 2003, 
the appellant had countable income in excess of the level 
upon which death pension could be awarded.  The appellant did 
not appeal this termination of the benefit.  The Board, in 
March and July 2007, remanded the instant issue to the RO on 
the assumption that the appellant had wished to appeal the 
termination of the benefit.  

An appellate decision may be vacated by the Board at any time 
on the Board's own motion.  In this case, while the appellant 
initially disagreed with the denial of death pension 
benefits, she did not evidence disagreement with the 
termination of these benefits following the year in which 
they were awarded.  Under these circumstances, the 
appellant's claim will be considered to be fully satisfied 
and the remands issued by the Board in March and July 2007 
will be vacated as if it had never been issued, as there was 
no issue over which the Board had jurisdiction.  
38 C.F.R. § 20.904.  


ORDER

The Board's March and July 2007 remands of the appellant's 
claim for death pension are vacated.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


